Citation Nr: 9902507	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-42 110A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) for bilateral hearing loss, assertedly the result 
of Department of Veterans Affairs (VA) hospitalization and 
treatment in January 1982.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The appellant had active duty for training from June 7 to 
August 30, 1974.

In a decision of July 1984, the Board of Veterans' Appeals 
(Board) denied basic eligibility for compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998).  Since the time of that decision, the appellant has 
submitted additional evidence in an attempt to reopen his 
claim.  The Regional Office (RO) found that such evidence was 
neither new nor material, and the current appeal ensued.

This case was previously before the Board in June 1998, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3) (1995), a portion of the regulation 
utilized in deciding claims under 38 U.S.C.A. § 1151.  The 
Gardner decision was subsequently affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3rd 1456 (Fed. Cir. 1993).  That decision was, 
likewise, appealed and in December 1994, the United States 
Supreme Court (Supreme Court) affirmed the lower court's 
decisions in Brown v. Gardner, 513 U.S. 115(1994).  
Thereafter, the Secretary of the Department of Veterans 
Affairs (VA) sought an opinion from the Attorney General of 
the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995. 

The Board observes that, pursuant to the Office of General 
Counsel, Department of Veterans Affairs, all claims for 
benefits under 38 U.S.C.A. § 1151 filed before October 1, 
1997 must be adjudicated under the provisions of § 1151 as 
they existed prior to that date.  VAOGCPREC 40-97 (December 
31, 1997).  Accordingly, the Board will proceed with the 
adjudication of the appellant's current claim on that basis.


FINDINGS OF FACT

1.  In a decision of July 1984, the Board denied the 
appellant's claim for basic eligibility for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).

2.  Additional evidence submitted since the time of the July 
1984 Board decision does not bear directly or substantially 
upon the issue of basic eligibility for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, is 
cumulative and/or redundant, and, when taken in conjunction 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied basic 
eligibility for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 in July 1984 is not new and 
material.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

2.  The decision of the Board in July 1984 denying the 
appellant's claim for basic eligibility for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is 
final, and the claim is not reopened.  38 U.S.C.A. 
§§ 101(2)(24), 106, 1110, 1131, 7104 (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in this case essentially argues that he is 
entitled to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for bilateral defective hearing, 
allegedly incurred during a period of VA hospitalization and 
treatment in January 1982.  More specifically, it is 
contended that, during the period of hospitalization in 
question, the appellant participated in certain "drug trials" 
as a result of which he experienced and continues to suffer 
from a permanent loss of hearing.  Finally, it is contended 
that, while the appellant may not in fact have achieved 
"veteran's status" pursuant to applicable law and regulation, 
he should, given his long record of treatment by the VA, be 
afforded such status.

As noted above, pursuant to a recent decision of the Office 
of the General Counsel, Department of Veterans Affairs, all 
claims for benefits under 38 U.S.C.A. § 1151 filed before 
October 1, 1997, must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  In pertinent 
part, prior to October 1, 1997, 38 U.S.C.A. § 1151 provided 
that, where any veteran shall have suffered an injury or an 
aggravation of an injury as a result of hospitalization for 
medical or surgical treatment not the result of such 
appellant's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service 
connected.  In sum, the Supreme Court, at the time of its 
decision, found that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between the 
claimed injury and any alleged resulting disability. 

The Board observes that, at the time of its prior decision in 
July 1984, compensation was not payable for either the 
contemplated or foreseeable results of approved medical or 
surgical care properly administered, no matter how remote, 
where the evidence did not show that the additional 
disability or death proximately resulted through 
carelessness, negligence, lack of proper skill, error in 
judgment or other instances of indicated fault on the part of 
the VA.  This requirement of fault on the part of VA treating 
personnel has now, once again, been instituted by statute.  
Notwithstanding these changes, however, the appellant's case 
revolves not upon evidence of negligence (or the lack 
thereof) on the part of VA medical personnel, but rather upon 
his status as a veteran.

In that regard, once entitlement to compensation benefits has 
been denied by a decision of the Board, that determination is 
final.  In order to later reopen the claim, new and material 
evidence must be presented.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon a specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

Pursuant to applicable law and regulation, the term veteran 
means a person who served in the active military, naval, or 
air service and who was discharged and released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.1(d) (1998).  Active 
military, naval, and air service includes active duty and a 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.6(a) (1998).

In the present case, at the time of the prior Board decision 
in July 1984, it was determined that, inasmuch as the 
appellant had performed only active duty for training, and 
service connection had not been established for any 
disability, the appellant was not a veteran within the 
meaning of 38 U.S.C.A. § 1151, and, consequently, did not 
have basic eligibility entitlement.  That decision is now 
final.
Evidence received since the time of the Board's July 1984 
decision, while arguably "new" in the sense that it was not 
previously of record, is not material.  In that regard, while 
in September 1995, a VA physician opined that the appellant's 
bilateral hearing loss "developed" while participating in a 
1982 VA cooperative study comparing various antiepileptic 
drugs, this does nothing to alter the fact that the appellant 
is not, in fact, a "veteran" as that term is defined by 
pertinent VA law and regulation.  More to the point, since 
the time of the Board's prior July 1984 decision, the 
appellant has submitted no evidence of service other than 
that previously noted, or of service connection for any 
disability.  Accordingly, he has not achieved the status of 
"veteran" which is a prerequisite to the potential award of 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  Absent evidence of such "status," his 
claim for benefits must be denied.

In a case such as this one, the law, and not the evidence, is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The appeal turns on the question  whether the appellant is a 
veteran, and, as such, potentially entitled to the benefit 
which he seeks.  The appellant in this case has failed to 
establish his status as a veteran, and consequently, his 
claim has no legal merit.


ORDER

New and material evidence not having been submitted to reopen 
a claim of eligibility for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for bilateral defective 
hearing, the benefit sought on appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
